It appears that The Ohio & Michigan Paper Company in 1920 had an “understanding” with The Trotter-Whelan Company that renewals on fire insurance would be kept up until cancelled. No other instructions were ever given by the Paper Co. relative to renewals.
In 1920 the Trotter-Whalen Co. did not represent the Millers’ Mutual Fire Ins. Co. On September 29, 1921 the Toledo agent of the Millers’ issued a policy to the Paper Co-. On September 5, 1922 The Trotter Whalen Company who had in the interim, since September 29, 1921, taken over the business of the Toledo Agent issued a policy of Millers’ in favor qí the Paper Co., without any request so to do but on the same day the policy was cancelled, without notice to the Paper Co. The Paper Co. had no notice of the transaction occurring on September 5, 1922.
After a fire subsequent to the above transactions the Millers’ denied any liability.
The Paper Company in the Supreme Court, contends the insurance company is obligated by the agreement to renew a policy written subsequent to the agreement by another agent of the insurance company and that the local agency could act in a dual capacity, as agent of both insured and insurer, under an agreement made prior to its becoming agent for the insurer, and without divulging this previous agency to- the insurer.